Citation Nr: 1801997	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  In December 2016 the case was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record the Board finds the medical opinion received in response to the December 2016 remand request less than fully responsive to the remand directives, and inadequate for rating purposes, requiring corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the examiner was to identify (by diagnosis) each GI disability entity found or shown by the record during the pendency of the instant claim and identify the likely etiology for each GI disability entity diagnosed.  On April 2017 VA examination GERD and irritable bowel syndrome (IBS) were diagnosed.  Regarding IBS, the examiner indicated, in essence, that the etiology of such disease was not clearly understood, and opined that such disease was not shown to be related directly to the Veteran's service or to have been caused or aggravated by a service connected disability.  The examiner explained that while stress may exacerbate IBS, in the instant case the factual data did not support that stress from PTSD aggravated the IBS.  

Regarding GERD, however, the examiner noted that known causes included structural abnormalities, such as hiatal hernia, and opined that the likely cause of the Veteran's GERD was his hiatal hernia (see response in Section 7 (b) of report completed May 1, 2017.  Notably, hiatal hernia had not been listed as a diagnosed GI disability entity, and the examiner did not identify the likely etiology for the hiatal hernia.  Consequently, the opinion is incomplete.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to April/May 2017 examiner (who examined the Veteran on behalf of VA), for review and an addendum opinion regarding the etiology of the Veteran's GERD (and underlying hiatal hernia-per the May 2017 VA examiner).  On review of the record the examiner should provide an addendum medical advisory opinion that responds to the following:   

Please identify the likely etiology for the Veteran's GERD, and specifically whether it is etiologically related to the Veteran's service, or was caused or aggravated by a service-connected disability.  If, as suggested by the prior opinion, the Veteran has a diagnosis of "the structural abnormality" of hiatal hernia to which the GERD is attributed, the opinion must be encompass the etiology of the hiatal hernia, to specifically include whether it was caused or aggravated by a service-connected disability (including as due to medication prescribed for a service-connected disability).  

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board,.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

